Citation Nr: 0009207	
Decision Date: 04/06/00    Archive Date: 04/12/00

DOCKET NO.  98-16 907	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an increased rating for infectious 
hepatitis-B, currently rated as 30 percent disabling.

2.  Entitlement to an increased rating for hypertension, 
currently rated as 10 percent disabling.

3.  Entitlement to an increased rating for mechanical low 
back strain, currently rated as 10 percent disabling.

4.  Entitlement to an increased rating for cervical strain, 
currently rated as 10 percent disabling.

5.  Entitlement to a compensable rating for right knee 
disability.

6.  Entitlement to a compensable rating for left knee 
disability.

7.  Entitlement to a compensable rating for residuals of 
right thumb fracture.

REPRESENTATION

Appellant represented by:	Richard A. LaPointe, Attorney


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel


INTRODUCTION

The appellant served on active duty from December 1986 to 
October 1992.

This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from a May 1998 rating decision of the 
Winston-Salem, North Carolina, Department of Veterans Affairs 
Regional Office (VARO).

The record does not show that VARO considered referral of 
this case to the Chief Benefits Director or the Director, 
Compensation and Pension Service, for the assignment of an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) (1999).  
The United States Court of Appeals for Veterans Claims 
(Court) has recently held that the Board is precluded by 
regulation from assigning an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) in the first instance; however, the 
Board is not precluded from considering whether referral to 
the appropriate first-line official is required.  The Board 
is still obligated to seek out all issues that are reasonably 
raised from a liberal reading of documents or testimony of 
record and to identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet.App. 88 (1996).  Moreover, the Court has also held that 
the Board must address referral under 38 C.F.R. § 3.321(b)(1) 
only when circumstances are present which the Director of 
VA's Compensation and Pension Service might consider 
exceptional or unusual.  Shipwash v. Brown, 8 Vet.App. 218, 
227 (1995).  Having reviewed the record with these holdings 
in mind, the Board finds no basis for action on the question 
of the assignment of an extraschedular rating.


FINDINGS OF FACT

1.  The appellant has a infectious hepatitis-B without any 
current activity shown and without complaints or findings for 
gastrointestinal disturbance.

2.  The appellant has mechanical low back strain, with 90 
degrees of flexion, 35 degrees of extension, 30 degrees of 
bilateral flexion, and 25 degrees of bilateral rotation.

3.  The appellant's cervical spine disorder is currently 
manifested by complaints of neck pain if the appellant does 
not sleep in certain positions, with clinical findings for 
some limitation of motion on flexion and extension (20 
degrees of flexion, 30 degrees of extension) with no 
objective evidence of pain, and x-ray findings for 
degenerative joint disease.

4.  The appellant's service-connected right and left knee 
disability is currently manifested by subjective complaints 
of "a little problem walking up stairs."

5.  The appellant's service-connected residuals of a right 
thumb fracture are currently manifested by subjective 
complaints that "he sometimes has problems pushing circuit 
cards into the computer."


CONCLUSIONS OF LAW

1.  The schedular criteria for a rating in excess of 30 
percent for infectious hepatitis are not met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991 & Supp. 1999); 38 C.F.R. § 3.321, 
Part 4, Diagnostic Code 7345 (1999).
2.  The schedular criteria for a rating in excess of 10 
percent for mechanical low back strain are not met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 1999); 38 C.F.R. 
§ 3.321, Part 4, Diagnostic Code 5295 (1999).

3.  The schedular criteria for a rating in excess of 10 
percent for cervical strain are not met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991 & Supp. 1999); 38 C.F.R. § 3.321, 
Part 4, Diagnostic Code 5290 (1999).

4.  The schedular criteria for a compensable rating for right 
knee disability are not met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991 & Supp. 1999); 38 C.F.R. § 3.321, Part 4, Diagnostic 
Code 5257 (1999).

5.  The schedular criteria for a compensable rating for left 
knee disability are not met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991 & Supp. 1999); 38 C.F.R. § 3.321, Part 4, Diagnostic 
Code 5257 (1999).

6.  The schedular criteria for a compensable rating for 
residuals of right thumb fracture are not met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991 & Supp. 1999); 38 C.F.R. § 3.321, 
Part 4, Diagnostic Code 5224 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant contends that the evaluations assigned his 
service-connected hepatitis-B, hypertension, lumbosacral 
strain, cervical strain with degenerative joint disease, knee 
disability, and residuals of right thumb fracture do not 
reflect adequately the severity of his symptomatology.  He 
asserts that the evaluations should be increased.  A claim 
for an increased evaluation is well grounded where the 
claimant asserts that a higher rating is justified due to an 
increase in severity of the service-connected condition.  See 
Caffrey v. Brown, 6 Vet.App. 377, 381 (1994); Proscelle v. 
Derwinski, 2 Vet.App. 629, 631-632 (1992).  As the appellant 
has claimed that his disabilities are more severe, his claim 
is well grounded within the meaning of 38 U.S.C.A. § 5107(a) 
(West 1991).
Once a claimant has presented a well grounded claim, the VA 
has a duty to assist the claimant in developing facts which 
are pertinent to the claim.  See 38 U.S.C.A. § 5107(a) (West 
1991).  The Board finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue on appeal has been 
obtained, except with respect to the claim for increase for 
hypertension, which is addressed in the remand portion of 
this decision.

Disability evaluations are determined by comparing the 
veteran's current symptomatology with the criteria set forth 
in the Schedule for Rating Disabilities (rating schedule).  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4 (1999).  In 
making its determination, the Board analyzes the extent to 
which a service-connected disability adversely affects a 
veteran's ability to function under the ordinary conditions 
of daily life, and bases the assigned rating, as far as 
practicable, on the average impairment of earning capacity in 
civil occupations.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§ 4.1, 4.10 (1999).  If two evaluations are potentially 
applicable, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that evaluation; otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (1999).  Any reasonable 
doubt regarding a degree of disability will be resolved in 
favor of the veteran.  See 38 C.F.R. § 4.3 (1999).

Where entitlement to compensation has already been 
established and an increase in disability rating is at issue, 
the present level of disability is of primary concern.  While 
the entire recorded history of a disability is to be reviewed 
by the rating specialist, the regulations do not give past 
medical reports precedence over current findings.  Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994).

The Board notes that in assigning an appropriate rating, the 
policy against "pyramiding" of disability awards enumerated 
by 38 C.F.R. § 4.14 must be considered.  The assignment of a 
particular diagnostic code is "completely dependent on the 
facts of a particular case."  Butts v. Brown, 5 Vet.App. 532, 
538 (1993).  One diagnostic code may be more appropriate than 
another based on such factors as an individual's relevant 
medical history, the current diagnosis and demonstrated 
symptomatology.  Any change in a diagnostic code by a VA 
adjudicator must be specifically explained.  See Pernorio v. 
Derwinski, 2 Vet.App. 625, 629 (1992).  In this case, the 
Board considered whether another rating code is "more 
appropriate" than the one used by VARO.  See Tedeschi v. 
Brown, 7 Vet.App. 411, 414 (1995).

Hepatitis-B

Service-connected infectious hepatitis is evaluated under the 
schedular criteria for disabilities of the digestive system.  
Under that criteria, the highest or 100 percent rating, may 
be granted for infectious hepatitis with marked liver damage 
manifest by liver function test and marked gastrointestinal 
symptoms, or with episodes of several weeks duration 
aggregating three or more a year and accompanied by disabling 
symptoms requiring rest therapy.  A 60 percent evaluation may 
be assigned with moderate liver damage and disabling 
recurrent episodes of gastrointestinal disturbance, fatigue, 
and mental depression.  A 30 percent rating may be granted 
for minimal liver damage with associated fatigue, anxiety, 
and gastrointestinal disturbance of lesser degree and 
frequency but necessitating dietary restriction or other 
therapeutic measures.  38 C.F.R. § 4114, Diagnostic Code 7345 
(1999).

In this case, the medical evidence of record, including the 
most recent VA examination conducted in January 1998, does 
not show moderate liver damage or disabling recurrent 
episodes of gastrointestinal disturbance, fatigue, or mental 
depression.  Clinical findings on the January 1998 VA 
examination were negative for jaundice or abnormalities of 
the abdomen, and the appellant denied specific 
gastrointestinal problems although he noted some occasional 
indigestion.  The diagnosis was "history of hepatitis 
without any activity at this time."  Although ultrasound and 
liver function tests were not conducted to rule out the 
presence of more than mild liver damage, we note that, in the 
absence of any significant gastrointestinal disturbance, 
remand for such studies would not change the outcome of the 
this case.  Additionally, we observe that VA treatment 
records were requested in January 1998, but that the 
appellant had apparently had no treatment from the VA since 
January 1996, which was for an upper respiratory infection.
Accordingly, the Board concludes that the criteria for a 
rating in excess of 30 percent for infectious hepatitis-B, 
inactive, are not met at this time.  38 C.F.R. §§ 4.7, 4114, 
Diagnostic Code 7345 (1999).  The Board has considered the 
requirement of 38 C.F.R. § 4.3 to resolve any reasonable 
doubt regarding the current level of the appellant's 
disability in his favor.  However, the objective medical 
evidence does not create a reasonable doubt regarding the 
current level of his disability.

Lumbosacral Strain

VARO evaluated the appellant's back disability under 
diagnostic code 5295.  A 10 percent evaluation is warranted 
under diagnostic code 5295 when there is characteristic pain 
on motion.  A 20 percent evaluation is warranted with muscle 
spasm on extreme forward bending and loss of lateral spine 
motion unilateral, in standing position.  The Board will also 
consider diagnostic code 5292.  A 10 percent evaluation is 
warranted under diagnostic code 5292 for slight limitation of 
motion of the lumbar spine and a 20 percent evaluation is 
warranted for moderate limitation of motion of the lumbar 
spine.

The appellant underwent a cervical, thoracic and lumbar spine 
exam in January 1998.  He expressed no back complaints at 
that time, only neck problems.  Physical examination was 
unremarkable.  The appellant was able to walk on his toes and 
heels, and perform full knee bending.  The range of lumbar 
motion was 90 degrees on flexion, 35 degrees on extension, 30 
degrees on bilateral flexion, and 25 degrees on bilateral 
rotation.  There was no evidence of pain on motion.  The 
appellant was diagnosed with mechanical low back strain.  An 
x-ray study of the back was negative for degenerative disc 
and joint disease.  The examiner acknowledged the 
requirements of DeLuca v. Brown, 8 Vet.App. 202 (1995), which 
require an opinion concerning the effect of pain on 
functional ability, as is required by 38 C.F.R. §§ 4.40, 
4.45, but he indicated that a discussion of this would be 
speculative.  Clearly, the inference is that the examiner 
could discern no evidence of functional loss due to pain, 
including any inability to perform the normal working 
movements of the back with normal excursion, strength, speed, 
coordination, and endurance.
We observe that there is no evidence of record showing VA 
treatment for the back complaints since May 1995.

Based on the pertinent evidence of record, the Board finds 
that the appellant's back disability picture does not more 
nearly approximate the criteria for a 20 percent evaluation 
under diagnostic code 5295.  There is no evidence of pain on 
use, or muscle spasms or loss of lateral spine motion to 
warrant a 20 percent evaluation pursuant to diagnostic code 
5295.  Likewise, the appellant is not entitled to an 
evaluation in excess of 10 percent under diagnostic code 
5292.  The VA examiner noted that the veteran had forward 
flexion to 90 degrees, extension to 35 degrees, lateral 
flexion to the right and left to 30 degrees and rotation to 
the right and left to 25 degrees.  However, the examiner gave 
no indication that these findings constitute moderate 
limitation of motion of the lumbar spine.

The Board has also considered whether the appellant is 
entitled to an increased evaluation pursuant to DeLuca supra. 
at 202; see also 38 C.F.R. §§ 4.40, 4.45 (1999).  However, 
even though the appellant has been diagnosed with mechanical 
low back strain, there is no evidence of pain, or pain that 
causes any functional loss beyond that contemplated by 
Diagnostic Code 5295.  Furthermore, the medical evidence does 
not reveal any objective evidence of disuse atrophy, fatigue 
on use or additional limitation of function due to pain or 
other symptom.

In conclusion, the preponderance of the evidence is against 
the claim for an increased evaluation for a back disability.  
The Board has considered the requirement of 38 C.F.R. § 4.3 
to resolve any reasonable doubt regarding the current level 
of the appellant's disability in his favor.  However, the 
objective medical evidence does not create a reasonable doubt 
regarding the current level of his back disability.  The 
medical evidence does not show that he has any significant 
limitation of motion or function, and he has expressed no 
significant complaints concerning his back.


Cervical Strain

Service connection was established for cervical strain by a 
January 1993 rating decision based on the appellant's history 
of pain in the back, neck, and shoulders in service.  A 10 
percent evaluation was assigned in view of VA orthopedic 
examination findings in December 1992 for some limitation of 
motion:  Range of motion testing revealed flexion to 40 
degrees, extension to 30 degrees, and bilateral rotation to 
90 degrees.  No neurological deficits were shown, but an x-
study revealed narrowing of the C5-C6 intervertebral disc 
space with minimal spurring, consistent with disc pathology.  
Chronic cervical strain was diagnosed.

At a regional office hearing in November, 1993, the appellant 
testified that he had some difficulty turning his head due to 
pain on motion, particularly when trying to view his blind 
spot when driving.  He also testified that he took non- 
prescription antihistamines orally for the disorder, and that 
they helped reduce inflammation in the cervical area.

VA treatment records dated June 1993 to January 1996 are 
replete with complaints of neck, shoulder, and back pain.  It 
was also noted that the appellant was involved in a motor 
vehicle accident in 1994, which aggravated his pre-existing 
service-connected neck disorder.  An April 1995 entry 
reflects a diagnosis for cervical spondylosis with nerve 
entrapment.  There are also numerous physical therapy notes 
dated 1994 in the record regarding the neck.

The appellant underwent a cervical, thoracic and lumbar spine 
exam in January 1998.  He chief complaint was that problems 
with the C5-6 required that he sleep in certain positions to 
keep it from hurting.  He also reported headache, which he 
attributed to his neck disorder, that was non-disabling 
according to the examiner.  The appellant reported that he 
was self-employed in the computer business, and that he 
rarely missed work.  Physical examination was unremarkable.  
The range of cervical motion was 20 degrees on flexion, 30 
degrees on extension, 40 degrees on bilateral flexion, and 45 
degrees on right rotation and 55 degrees on left rotation.  
There was no indication of pain on motion.  The appellant was 
diagnosed with history of degenerative disc disease of the 
cervical spine with some limitation of motion of the cervical 
spine.  Degenerative joint disease (spondylosis) was 
substantiated by x-ray.  The examiner acknowledged the 
requirements of DeLuca v. Brown, 8 Vet.App. 202 (1995), which 
require an opinion concerning the effect of pain on 
functional ability, as is required by 38 C.F.R. §§ 4.40, 
4.45, but he indicated that a discussion of this would be 
speculative.  Clearly, the inference is that the examiner 
could discern no evidence of functional loss due to pain, 
including any inability to perform the normal working 
movements of the neck with normal excursion, strength, speed, 
coordination, and endurance.

The appellant's cervical spine disability can be evaluated 
under several diagnostic codes to include diagnostic codes 
5010, 5287, 5290, and 5293.  A 20 percent evaluation is 
warranted under the regulations if he has traumatic arthritis 
substantiated by x-ray findings showing involvement of 2 or 
more major joints or 2 or more minor joint groups, with 
occasional incapacitating exacerbations (5210), moderate 
spine limitation of motion of the cervical spine (5290), and 
intervertebral disc syndrome with moderate, recurring attacks 
(5293).  A 30 percent evaluation would be assigned if the 
appellant had favorable ankylosis (5287) or severe limitation 
of motion of the cervical spine (5290).

VA examination of January 1998 found no abnormalities of the 
cervical spine, except for some limitation of motion on 
flexion and extension with no objective evidence of pain.  
There was full range of lateral flexion and rotation.  VA 
outpatient treatment records show that the appellant 
underwent a period of physical therapy for the neck in 1994 
following a motor vehicle accident, and that he was medically 
discharged from the physical medicine rehabilitation clinic 
in July 1994.  The record shows that the VA last saw the 
appellant for neck complaints in May 1995 and there is no 
record of treatment, VA or otherwise, since January 1996.

The Board finds that there is no medical evidence of 
arthritis involving two major joints, or moderate limitation 
of cervical spine motion, or moderate recurring attacks of 
intervertebral disc syndrome.  Also, ankylosis or severe 
limitation of motion is not shown so as to warrant a higher 
evaluation.
The Board has also considered the provisions of 38 C.F.R. §§ 
4.40, 4.45, and 4.59; as well as the decision in DeLuca 
supra. at 202, however, the foregoing do not provide a basis 
for an increase.  The medical evidence does not reveal any 
objective evidence of disuse atrophy, fatigue on use or 
additional limitation of function due to pain or any other 
symptom.  Accordingly, an evaluation in excess of 10 percent 
under 38 C.F.R. §§ 4.40, 4.45, and 4.59 is not in order.

In view of the above, the preponderance of the evidence is 
against a rating in excess of 10 percent for cervical strain.  
The Board has considered the requirement of 38 C.F.R. § 4.3 
to resolve any reasonable doubt regarding the current level 
of the appellant's disability in his favor.  However, the 
objective medical evidence does not create a reasonable doubt 
regarding the current level of his disability of the neck.

Knee Disability

Under the provisions of diagnostic code 5257, a 10 percent 
evaluation is assigned for slight impairment of the knee, to 
include recurrent subluxation or lateral instability.  A 20 
percent evaluation requires moderate impairment of the knee.  
38 C.F.R. § 4.71a, Diagnostic Code 5257 (1999).  After a 
review of the evidence of record, the Board finds that a 
higher evaluation under the provisions of diagnostic code 
5257 is not warranted at this time.  In this regard, the 
Board notes that the record reveals no abnormal clinical 
findings.  VA examination of the knees in January 1998 
indicated full range of knee motion, bilaterally.  There was 
no indication of pain on motion.  Clinical findings were 
entirely negative for ligamentous laxity and swelling.  The 
appellant was able to squat and rise without difficulty, and 
walk on his toes and heels without difficulty.  The 
appellant's only complaint was of "a little problem walking 
up stairs."  The diagnosis was arthralgia of the knees.

There is no evidence to suggest that the appellant's right 
and left knee symptoms are any more than slight.  In 
particular, the Board notes that there are no objective 
findings of recurrent subluxation or lateral instability.
In reaching this decision, the Board considered the 
provisions of 38 C.F.R. 4.40 and 4.45, as well as the holding 
in DeLuca, supra, regarding functional loss due to pain. 
However, since Diagnostic Code 5257 is not predicated on loss 
of range of motion, 38 C.F.R. 4.40 and 4.45, as interpreted 
in DeLuca, do not apply.  See Johnson v. Brown, 9 Vet. App. 
7, 9 (1996).

In addition, a separate evaluation under the provisions of 
Diagnostic Codes 5010-5003 is not warranted as there are no 
findings of limitation of motion of either knee or any X-ray 
evidence of arthritis.  See 38 C.F.R. Diagnostic Codes 5010-
5003 (1999).  See VAOPGPREC 23-97. 62 Fed.Reg. 63,604 (1997) 
(A claimant who has arthritis and instability of the knee may 
be rated separately under Diagnostic Codes 5003 and 5257).

Accordingly, the Board finds that the preponderance of the 
evidence is against a compensable evaluation for both right 
and left knee disabilities.  Where the schedule does not 
provide a zero percent evaluation for a diagnostic code, a 
zero percent evaluation shall be assigned when the 
requirements for a compensable evaluation are not met.  38 
C.F.R. § 4.31 (1999).  The Board has considered the 
requirement of 38 C.F.R. § 4.3 to resolve any reasonable 
doubt regarding the current level of the appellant's 
disability in his favor.  However, the objective medical 
evidence does not create a reasonable doubt regarding the 
current level of his disability of the knees.  The medical 
evidence does not show that he has any limitation of motion 
or function, and he has expressed no significant complaints 
concerning his knees.

Residuals of Right Thumb Fracture

The schedule sets forth the rating criteria for limitation of 
function of individual fingers in diagnostic codes 5224 
through 5227.  38 C.F.R. § 4.71a (1999).  Under Diagnostic 
Code 5224, a 10 percent disability rating is provided for 
favorable ankylosis of a thumb, and a 20 percent disability 
rating is provided for unfavorable ankylosis of a thumb.  The 
evidence of record is negative for ankylosis.  Moreover, on 
VA examination of the hand, thumb and fingers in January 
1998, there were no abnormal findings and all the digits had 
range of motion within normal limits.  The appellant had 
slightly less grip on the right compared to the left, but he 
was able to grasp well between the thumb and little finger, 
and this was equal in both hands.  The appellant's chief 
complaint was that "he sometimes has problems pushing 
circuit cards into the computer."  The diagnosis was history 
of injury to right thumb, normal physical examination.

The evidence associated with the appellant's claims file does 
not show that the criteria for a compensable disability 
rating have been met.  In every instance where the schedule 
does not provide a zero percent evaluation for a diagnostic 
code, a zero percent evaluation shall be assigned when the 
requirements for a compensable evaluation are not met.  38 
C.F.R. § 4.31 (1999).  The Board has considered the 
requirement of 38 C.F.R. § 4.3 to resolve any reasonable 
doubt regarding the current level of the appellant's 
disability in his favor.  However, the objective medical 
evidence does not create a reasonable doubt regarding the 
current level of his right thumb disability.  The medical 
evidence does not show that he has any limitation of motion 
or function, and he has expressed no significant complaint 
concerning his thumb.


ORDER

An increased rating for infectious hepatitis-B is denied.

An increased rating for lumbosacral strain is denied.

An increased rating for cervical strain is denied.

An increased rating for right knee disability is denied.

An increased rating for left knee disability is denied.

An increased rating for residuals of right thumb fracture is 
denied.

REMAND

The schedule provides a 10 percent disability rating for 
hypertension where the diastolic pressure is predominantly 
100 or more; or where the systolic pressure is predominantly 
160 or more; or the minimum evaluation is for an individual 
with a history of diastolic pressure of predominantly 100 or 
more who requires continuous medication for control.  A 20 
percent disability rating is warranted where the diastolic 
pressure is predominantly 110 or more; or the systolic 
pressure is predominantly 200 or more.  38 C.F.R. § 4.104, 
Diagnostic Code 7101 (1999).

We observe that, on VA cardiovascular examination in January 
1998, the appellant reported that he had never been treated 
for hypertension, nor had he ever taken medication for 
control of hypertension.  While physical examination was 
unremarkable, there were three separate blood pressure 
reading that diastolic pressure of 110.  As there are no 
treatment records dated from January 1996 to January 1998, a 
period of two years, it is not clear whether the appellant's 
diastolic blood pressure is "predominantly 110 or more" for 
rating purposes.  Therefore, remand is necessary so that 
repeated blood pressure reading may be obtained to ascertain 
whether the appellant meets the criteria for increase as set 
out in diagnostic code 7101.

1.  The appellant should be asked to 
provide a list with names and addresses 
of all medical care providers who have 
treated him for hypertension since 
January 1998.  After securing the 
necessary authorization, where necessary, 
VARO should obtain all records of any 
treatment reported by the appellant that 
are not already in the claims folder and, 
in particular, VARO should request all VA 
treatment records dated since January 
1998.

2.  VARO should schedule the appellant 
for blood pressure readings taken two or 
more times on at least three different 
days by a qualified VA medical 
professional.  These reading should be 
carefully recorded and associated with 
the claims folder.

3.  After the development requested above 
has been completed to the extent 
possible, VARO should again review the 
record.  If any benefit sought on appeal, 
for which a notice of disagreement has 
been filed, remains denied, the appellant 
and his attorney should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

This claim must be afforded expeditious treatment by VARO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the VAROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	C.P. RUSSELL
	Member, Board of Veterans' Appeals


 

